Citation Nr: 0800401	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  03-32 849	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  He died in March 1978 and the appellant has 
been adjudicated his widow for VA purposes.

The appeal was previously before the Board of Veterans' 
Appeals (Board) in September 2004, when it was remanded for 
further evidentiary development.


FINDING OF FACT

The veteran's death by drowning is not shown to have been 
suicide or related in any way to his service-connected 
schizophrenia.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the time of his death, the veteran was in receipt of 
service connection for paranoid schizophrenia, rated as 
100 percent disabling.  The appellant, the veteran's widow, 
asserts that the veteran's service-connected psychiatric 
disability caused him to misuse medications and alcohol, 
which led to his fatal drowning.  She therefore requests that 
service connection for the cause of his death be granted.



Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the appellant was informed of these elements with regard 
to her claim for entitlement to dependency and indemnity 
compensation based upon the assertion of service connection 
for the cause of the veteran's death in a November 2002 
letter, prior to the initial rating decision on her claim.  
Furthermore, her contentions reflect an awareness of the 
particular requirements to substantiate a claim for 
dependency and indemnity compensation (the benefit awarded 
when service connection for the cause of death is 
established) based on a previously service-connected 
condition, as required by the holding in Hupp v. Nicholson, 
No. 03-1668 (U.S. Vet. App. July 18, 2007).  (Given the 
veteran "perished and drowned while enjoying a swim," this 
theory of entitlement would appear to be the only reasonable 
one to advance.)  

The appellant has not been specifically informed of the law 
and regulations governing the assignment of disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Disability ratings are 
not assigned in the case of grants involving dependency and 
indemnity compensation, so the lack of notice pertaining to 
disability ratings has no impact upon this case.  Because no 
benefits are due to her as a result of this decision or this 
appeal, the Board finds that the absence of notice as to the 
assignment of effective dates constitutes harmless error.  

The record on appeal contains medical records dating from 
prior to the veteran's death, his death certificate, and the 
police report reflecting an initial investigation into his 
death, as well as the appellant's own written contentions.  
Documents written in Spanish have been translated into 
English for the record.  

The Board remanded this appeal in September 2004 for the 
purpose of obtaining a copy of the autopsy report and a 
complete copy of the police investigation report, to include 
a witness statement.  In February 2005, the VA sent a letter 
to the appellant requesting that she sign a permission form 
for the release of these documents.  The letter was mailed to 
the appellant's address of record, which is the address she 
herself used on her most recent correspondence; it was not 
returned as undeliverable, and there is no other indication 
that it was not delivered to her.  She did not respond to 
this letter, however.  In June 2005, the VA nonetheless 
mailed requests for the autopsy report and any investigation 
reports to the local courthouse and hospital.  No response 
was received from either organization.  In June 2005, the VA 
also notified the appellant that the records had been 
requested, although without her permission to release them.  
She was also notified that it was ultimately her 
responsibility to ensure that the records which could be 
helpful to her claim were obtained for consideration.

Although the evidentiary development requested in the Board's 
remand has not been accomplished, the Board nevertheless 
finds that the VA's duty to assist the appellant in 
developing her claim for VA benefits has been met.  "The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, if the 
appellant wished to fully develop her claim, she had a 
corresponding duty to assist by providing the requested 
release of information slip.  The Board therefore holds that, 
even though the appellant's claim has not been fully 
developed, the VA has fulfilled its duty to assist her.  We 
will thus proceed to evaluate the veteran's claim based on 
the evidence currently of record.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish 
service connection for the cause of a veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service was either the principal cause of death 
or a contributory cause of death. 

In this case, review of a March 1978 police report reflects 
that the veteran "perished and drowned while enjoying a 
swim" at Chiquita Sea Beach.  The police report as contained 
in the record, however, is incomplete, as discussed above.  
The death certificate shows that the immediate cause of his 
death was asphyxia from immersion.  As noted above, the death 
certificate also indicates that an autopsy was performed.  
The report of the autopsy would likely include the results of 
toxicology screening, thus confirming or disproving the 
appellant's assertion that the veteran's use of drugs or 
alcohol contributed to his death.  Unfortunately, the autopsy 
report is not available for review due to the appellant's 
noncompliance with the VA's requests.  

Review of the veteran's medical records prior to his death 
reflects that the veteran reported drinking large quantities 
of alcohol in the effort to achieve a sound sleep and to 
quiet the voices on a daily, or near-daily basis.  No 
suicidal ideation is reflected in the medical records, 
however.  One report shows that in December 1973, he ingested 
many pills of thorazine and large amounts of liquor, causing 
him to be hospitalized in a comatose condition with symptoms 
of heart failure.  He stated, however, that he had not 
planned to commit suicide and just wanted to sleep soundly 
before Christmas.  

Governing law and regulation provide that VA compensation may 
not be paid when disability or death is the result of the 
veteran's own willful misconduct.  However, in order for 
suicide to constitute willful misconduct, the act of self-
destruction must be intentional.  A person of unsound mind is 
considered incapable of forming an intention.  The question 
of whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequence of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  38 U.S.C.A. 
§ 105; 38 C.F.R. § 3.301, 3.302.

Based upon the record, as it stands, the Board finds that 
there is no contemporaneous evidence tending to show that the 
veteran's death, was in fact considered to be a suicide.  The 
only evidence indicating suicide consists of the appellant's 
current assertion made in support of a claim for monetary 
benefits.  Although the contemporaneous medical evidence is 
consistent with her statement that the veteran abused alcohol 
and prescription medication, it also shows that he did not 
have a suicide plan and had not been medically-assessed has 
having suicidal ideation prior to his death.  The police 
report showing that the veteran drowned while enjoying a swim 
at least gives an impression that the veteran's death was 
viewed as accidental.  There is no indication in the 
available evidence that the police were treating the 
veteran's death as a possible suicide.  The death certificate 
likewise does not reflect a diagnosis of suicide.  
Furthermore, none of the available medical evidence provides 
any other link between the veteran's death by drowning and 
his service-connected schizophrenia.  

As discussed above, the lack of potentially-available 
contemporaneous evidence hampers a complete review and 
complete understanding of the circumstances surrounding the 
veteran's death.  However, the Board is constrained to review 
only the evidence available in light of the appellant's 
noncompliance.  As the preponderance of the available 
evidence weighs against her claim, the appeal must be denied.  
Service connection for the cause of the veteran's death as 
related to his schizophrenia is therefore denied and an award 
of dependency and indemnity compensation is not appropriate. 


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


